Title: From George Washington to Brigadier General John Cadwalader, 28 August 1777
From: Washington, George
To: Cadwalader, John



Dr Sir
Wilmington [Del.] August 28: 1777.

General Howe has advanced part of his Force about Two miles this side the Head of Elk, and from the information of Deserters and prisoners, there is reason to beleive, he is either marching or soon will be

towards Philadelphia. If that is his Object, and of which there can be but little doubt, I think many important advantages would be derived from the Militias hanging on his Rear or Right Flank, after he leaves Elk, while he is opposed by this Army in Front or in such Other way as shall seem most adviseable from circumstances. But then, I am wholly at a loss to whom to address myself respecting the Militia on the Eastern shore, not knowing their Officers or where they are assembling. The Congress thought proper to point out Genl Smallwood and Colo. Gist to arrange & conduct ’em, who, owing, I suppose to a miscarriage of the dispatches that were sent them, have not yet reached this place, nor have I heard any thing of them. Matters being thus circumstanced, and as the aid of the Militia is very material and no time is to be lost in obtaining It, I must request your Good Offices and interest in assisting to assemble—spirit up and forward them in the best manner things will a⟨llow⟩ towards the Head of the Bay, that they may be in a situation to annoy the Enemy should they make a push against Philadelphia; giving such advice and direction to the Officers as shall appear to you necessary and proper. I know well, that your situation in this instance will be delicate and not a little embarrassing. I feel myself in that predicament; Yet, I trust the exigency of our Affairs will not only furnish an apology but will fully justifye your interesting yourself upon this Subject. For the requisition I have made, I shall offer no excuse. It is the result of necessity and founded in the most implicit confidence that you are, and will be ready upon all occasions to afford every aid in your power to advance the true interest and happiness of your Country; influenced by these considerations I have made It, and have only to add that I am with great regard & esteem Dr Sir Yr Most Obedt servt

Go: Washington


P.S. Several deserters have come in to day and our parties made between thirty & forty prisoners.

